In an action for a divorce and ancillary relief, the plaintiff appeals from (1) a decision of the Supreme Court, Kings County (Amrosio, J.), dated September 24, 2003, made after a nonjury trial, and (2) a judgment of the same court dated November 13, 2003, which, upon the decision, dismissed the complaint.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see Schicchi v Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the judgment is affirmed; and it is further,
*992Ordered that one bill of costs is awarded to the defendant.
A determination rendered by a court after a nonjury trial should not be disturbed on appeal “unless it is clear that its conclusions could not have been reached under any fair interpretation of the evidence” (Ardmar Realty Co. v Building Inspector of Vil. of Tuckahoe, 5 AD3d 517, 518 [2004]). The trial court’s determination was supported by a fair interpretation of the evidence.
The plaintiff’s remaining contentions are without merit. Schmidt, J.P., S. Miller, Santucci and Skelos, JJ., concur.